59 F.3d 166NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Herman W. HARDY, Plaintiff--Appellant,v.Sewall B. SMITH, Warden;  D. Stuart, Nurse of C.M.S.,Defendants--Appellees.
No. 95-6170.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 22, 1995.

Herman W. Hardy, Appellant Pro Se.  Philip Melton Andrews, KRAMON & GRAHAM, P.A. Baltimore, MD, for Appellees.
D.Md.
AFFIRMED IN PART AND DISMISSED IN PART.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Herman W. Hardy, a Maryland inmate, appeals an order of the district court denying injunctive relief and dismissing one of two claims filed in a 42 U.S.C. Sec. 1983 (1988) action against the warden and a nurse at the Maryland Correctional Institution at Jessup (MCI-J).  We affirm in part and dismiss in part.


2
Hardy was transferred from another institution to MCI-J in 1992.  At the time of the transfer, some items of personal property were confiscated and have been held in storage since that time.  Warden Smith asked Hardy to provide him with an address outside the prison where he could send the property.  Hardy claimed that he was deprived of due process and equal protection, and requested that the district court enjoin removal of the property from MCI-J until his legal claims were resolved.  The district court concluded that Hardy's property claim lacked merit on several grounds and ordered that claim dismissed.  At the same time, the court directed that Hardy's claim against Nurse Stuart proceed.  Hardy noted an appeal.


3
To the extent that the district court's order denies injunctive relief, it is appealable.  28 U.S.C. Sec. 1292(a)(1) (1988).  We affirm the district court's denial of an injunction, as Hardy failed to satisfy the four-prong test set forth in Blackwelder Furniture Co. v. Seilig Mfg. Co., 550 F.2d 189, 194-96 (4th Cir.1977), of irreparable injury, likelihood of success, prejudice to the opposing party, and public interest.


4
We dismiss the remainder of the appeal for lack of jurisdiction, as this court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292;  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


5
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


6
AFFIRMED IN PART;  DISMISSED IN PART.